                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


RONNIE BRADFIELD a/k/a                        )
PAUL FARNSWORTH,                              )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 18-1210-JDT-cgc
                                              )
BRANDON SMITH, ET AL.,                        )
                                              )
       Defendants.                            )


      ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER IN FORMA
         PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE,
          DISMISSING CLAIMS AND GRANTING LEAVE TO AMEND


       On May 19, 2017, while he was incarcerated, Plaintiff Ronnie Bradfield a/k/a Paul

Farnsworth filed a pro se civil complaint and a motion to proceed in forma pauperis which

were docketed as case number 17-1096-JDT-cgc. Bradfield is a three-strike filer under 28

U.S.C. § 1915(g). The Defendants named in that original complaint were John (Johnny)

Gore, a Chaplain at the Hardeman County Correctional Facility (HCCF), and Deborah

Thompson, Director of Religious Services for the Tennessee Department of Correction.

Bradfield’s claims against Gore and Thompson were brought under the Religious Land

Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1, and 42 U.S.C.

§ 1983 for alleged deprivations of his First Amendment right to freely exercise his religion.
       On June 2, 2017, Bradfield filed a document that both supplemented and amended

the original complaint. (ECF No. 1.) The document added one additional allegation

against Defendants Gore and Thompson with regard to Bradfield’s free exercise and

RLUIPA claims. (Id. at 1.) However, Bradfield also amended the complaint to raise new

§ 1983 claims against five different individuals that were wholly unrelated to his claims

against Gore and Thompson. (Id. at 2-6.)1

       On October 23, 2018, the Court issued an order dismissing the original and

supplemental complaints without prejudice because the claims against Defendants Gore

and Thompson did not come within the “imminent danger” exception to 28 U.S.C.

§ 1915(g). (ECF No. 4 at 4-5, 7.) The Court also found, pursuant to Federal Rule of Civil

Procedure 20(a)(2), that the claims asserted against the new Defendants named in

Bradfield’s amended complaint were misjoined with the claims against Defendants Gore

and Thompson. (Id. at 5-6.) Therefore, the Court severed the § 1983 claims in the amended

complaint and directed the Clerk to open those claims as a new case. (Id. at 6-7.) The

claims were opened as case number 18-1210-JDT-cgc.

       Under the Prison Litigation Reform Act, 28 U.S.C. § 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a)-(b). The

statute merely provides a prisoner the opportunity to make a “downpayment” of a partial

filing fee and pay the remainder in installments. See McGore v. Wrigglesworth, 114 F.3d



       1
        Bradfield has been released from prison. He provided both a new physical address and
an e-mail address so that he can receive Notices of Electronic Filing (NEFs). (ECF No. 3.)

                                              2
601, 604 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013). However, not all indigent prisoners are entitled to take

advantage of the installment payment provisions of § 1915(b). Twenty-eight U.S.C.

§ 1915(g) provides as follows:

               In no event shall a prisoner bring a civil action or appeal a judgment
       in a civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

Thus, “[s]uch a litigant cannot use the period payment benefits of § 1915(b). Instead, he

must make full payment of the filing fee before his action may proceed.” In re Alea, 286

F.3d 378, 380 (6th Cir. 2002).

       As stated, Bradfield is a three-strike filer. He has filed at least four previous lawsuits

in this district that were dismissed for failure to state a claim or as frivolous. See Bradfield

v. City of Memphis, et al., No. 96-3184-BBD-dkv (W.D. Tenn. Feb. 3, 1997) (collecting

cases). Therefore, he may not file any action, while he is incarcerated, in which he proceeds

in forma pauperis unless he first demonstrates that he is under imminent danger of serious

physical injury. The assessment of whether a prisoner is in imminent danger is made at

the time of the filing of the complaint and/or amended complaint. See, e.g., Vandiver v.

Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011); Rittner v. Kinder, 290 F. App’x 796,

797-98 (6th Cir. 2008); Malik v. McGinnis, 293 F.3d 559, 562-63 (2d Cir. 2002); Abdul-

Akbar v. McKelvie, 239 F.3d 307, 312-16 (3d Cir. 2001) (en banc).



                                               3
       The claims in this case are concerned with allegedly unsanitary food handling

practices at the HCCF and the alleged failure to provide Bradfield with a gluten-free diet.

The named Defendants are Captain Brandon Smith; Unit Manager S. Jones; Case Manager

First Name Unknown (FNU) Malone; Sergeant FNU Pirtle; and Sergeant FNU Vallier.

(ECF No. 1 at 2-5.)2

       Bradfield first alleges that the Defendants allowed “non-kitchen” workers who were

not medically certified to handle and serve food trays, in violation of TDOC policy. (Id.

at 3.) He asserts that these non-kitchen workers janitors and clerks who also handled

garbage, cleaned trash cans and bathrooms, mopped and swept floors, cleaned up blood

spills, and generally did “some of the most dirties[t] and unsanitary jobs with the prison.”

(Id. at 3-4.) Yet those inmates were allowed to “handle and serve food mostly without

even gloves.” (Id. at 4.) In addition, Bradfield alleges that food trays were carried on a

cart which was also used to take garbage from place to place within the facility and then to

an outside dumpster; he claims the cart was never cleaned. (Id.)

       This claim does not sufficiently allege that Bradfield was in imminent danger of

serious physical injury because of unsanitary kitchen conditions. Although it is alleged

that the non-kitchen workers were not medically certified to handle food, there is no

allegation that any of those workers actually had a medical condition that posed a danger



       2
          Bradfield also sued a John Doe sergeant and seven John Doe corrections officers.
Service of process cannot be made on an unidentified party. In addition, the filing of a complaint
against such a “John Doe” defendant does not toll the running of the statute of limitation against
that party. See Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996); Bufalino v. Mich. Bell Tel.
Co., 404 F.2d 1023, 1028 (6th Cir. 1968).

                                                4
to inmates who ate the food they served. In addition, Bradfield does not allege that he

became sick or suffered any other physical harm from food served by the non-kitchen

workers and/or carried on the dirty cart. See Hunter v. Helton, No. 1:10-cv-00021, 2018

WL 1426221, at *3 (M.D. Tenn. Apr. 8, 2010) (finding no imminent danger when prisoner

failed to allege that food handlers had communicable diseases or infections that posed a

risk of harm or that he suffered any physical injury); Hall v. Jarrigan, No. 2:07-CV-127,

2008 WL 5377893, at *5 (E.D. Tenn. Dec. 18, 2008) (allegation that prisoner who served

drinks was denied sanitary gloves fails to state a constitutional claim “absent some

indication that the food or drink itself is unsanitary or that the server has a medical

condition which poses a risk of harm to inmates who consume the food and drinks”).

       Bradfield next alleges that he has been diagnosed with celiac spruce disease, which

requires him to eat a gluten-free diet. (ECF No. 1 at 4.) Despite the fact that he repeatedly

brought his need for a gluten-free diet to the Defendants’ attention, his requests allegedly

were ignored. (Id. at 5.) Bradfield alleges he often would be given a complete food tray

that was not gluten-free or else he would be given a food tray that was incomplete. (Id. at

4.) As a result, Bradfield alleges that he suffered extensive hunger pains, stomach and

digestive problems, and weight loss. (Id. at 5.)

       The Court finds that this claim sufficiently alleges that Bradfield was in imminent

danger of serious physical injury when the complaint was filed on June 2, 2017. Therefore,

he may be entitled to proceed in forma pauperis in this case. If Bradfield was still

incarcerated, the Court would grant his motion for leave to proceed in forma pauperis and

assess the civil filing fee from his inmate trust account pursuant to the PLRA’s installment

                                             5
procedures, 28 U.S.C. § 1915(b). However, Bradfield has been released from prison.

When the filing fee is not paid prior to a prisoner plaintiff’s release, the Sixth Circuit has

held that “the obligation to pay the remainder of the fees is to be determined solely on the

question of whether the released individual qualifies for pauper status.” McGore, 114 F.3d

at 613. Therefore, the Court will require Bradfield to submit a non-prisoner in forma

pauperis affidavit before determining whether he is still indigent.

       The Court will now screen Bradfield’s claims under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). Under those provisions, the Court must dismiss any complaint, or any portion

thereof, if the complaintC

               (1)   is frivolous, malicious, or fails to state a claim upon which
       relief may be granted; or

              (2)     seeks monetary relief from a defendant who is immune from
       such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether Bradfield’s allegations state a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting all

well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at

681). “[P]leadings that . . . are no more than conclusions, are not entitled to the assumption

of truth. While legal conclusions can provide the framework of a complaint, they must be

                                              6
supported by factual allegations.” Iqbal, 556 U.S. at 679; see also Twombly, 550 U.S. at

555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of

entitlement to relief. Without some factual allegation in the complaint, it is hard to see

how a claimant could satisfy the requirement of providing not only ‘fair notice’ of the

nature of the claim, but also ‘grounds’ on which the claim rests.”).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v. Sec’y of Treas., 73

F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint pursuant

to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is required

to create Payne=s claim for her”).

       The claims in this case are brought pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress, except that in any action brought against a judicial

                                               7
       officer for an act or omission taken in such officer=s judicial capacity,
       injunctive relief shall not be granted unless a declaratory decree was violated
       or declaratory relief was unavailable. For the purposes of this section, any
       Act of Congress applicable exclusively to the District of Columbia shall be
       considered to be a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Bradfield’s claims arise under the Eighth Amendment, which prohibits cruel and

unusual punishment. See generally Wilson v. Seiter, 501 U.S. 294 (1991). An Eighth

Amendment claim consists of both objective and subjective components. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective component, a prisoner must

show that he “is incarcerated under conditions posing a substantial risk of serious harm,”

Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir.

2005). The subjective component of an Eighth Amendment violation requires a prisoner

to demonstrate that prison officials acted with the requisite intent, that is, that the officials

acted with “deliberate indifference” to a substantial risk that the prisoner would suffer

serious harm. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at 303; Helling v. McKinney, 509

U.S. 25, 32 (1993); Woods v. Lecureux, 110 F.3d 1215,1222 (6th Cir. 1997). “[D]eliberate

indifference describes a state of mind more blameworthy than negligence.” Farmer, 511

U.S. at 835. Thus, “the prison official must know[] of and disregard[] an excessive risk to

inmate health or safety.” Id. at 837-38. The subjective component must be evaluated for

each defendant individually. Bishop v. Hackel, 636 F.3d 757, 767 (6th Cir. 2011); see also

                                               8
id. at 768 (“[W]e must focus on whether each individual Deputy had the personal

involvement necessary to permit a finding of subjective knowledge.”).

       As stated, Bradfield’s claims regarding unsanitary kitchen practices at the HCCF

are not supported by facts alleging that the non-kitchen workers actually had any medical

conditions that exposed him to a risk of harm from the food they handled. In addition, he

has not alleged that he was actually harmed or became sick as a result of those practices.

Thus, Bradfield has not sufficiently alleged the objective component of an Eighth

Amendment claim. The failure to allege that he suffered any physical injury as a result of

the alleged unsanitary practices also bars this claim under 42 U.S.C. § 1997e(e).3

       Even if the Court were to find that Bradfield had sufficiently alleged a substantial

risk of serious harm, he has not alleged the subjective component of an Eighth Amendment

claim because he does not allege that any named Defendant took any specific wrongful

action. His claims are stated only generally and collectively against the “Defendants.” See

Twombly, 550 U.S. at 570 (When a complaint fails to allege any action by a defendant, it

necessarily fails to “state a claim for relief that is plausible on its face.”).

       Likewise, Bradfield’s claims regarding his failure to receive a gluten-free diet allege

only that the “Defendants” were aware that he required a medical diet because of his celiac

spruce disease but ignored his requests for such a diet. Again, he does not set forth any

specific actions that were taken by any of the named Defendants.


       3
         Section 1997e(e) provides: “No Federal civil action may be brought by a prisoner
confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered
while in custody without a prior showing of physical injury or the commission of a sexual act....”

                                                 9
       Absent more detailed allegations concerning how each named Defendant was

personally involved in violating Bradfield’s rights, the complaint in its present form fails

to state any claim on which relief may be granted and is subject to dismissal in its entirety.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, leave to

amend is warranted.

       In order for the Court to determine if he is still indigent, Bradfield is ORDERED to

submit either a non-prisoner in forma pauperis affidavit or the entire $400 civil filing fee

within 21 days after the date of this order.

       The complaint is DISMISSED for failure to state a claim on which relief may be

granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). However, leave to

amend is GRANTED. Any amendment also must be filed within 21 days after the date of

this order. An amended complaint supersedes the original complaint and must be complete

in itself without reference to the prior pleadings. The text of the amended complaint must

allege sufficient facts to support each claim without reference to any extraneous document.

                                               10
Any exhibits must be identified by number in the text of the amended complaint and must

be attached to the complaint. All claims alleged in an amended complaint must arise from

the facts alleged in the present complaint. Each claim for relief must be stated in a separate

count and must identify each party sued in that count.

       If Bradfield fails to submit a non-prisoner in forma pauperis affidavit or pay the

civil filing fee within 21 days and/or if he fails to file an amended complaint within that

same time period, the Court will enter judgment based on this order.

       Bradfield is reminded that he must promptly notify the Clerk, in writing, of any

change of address or extended absence.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                             11
